Per Curiam.

Respondent was admitted to practice in the First Judicial Department on December 9, 1957. In January, 1966, *212upon Ms plea of guilty, respondent was convicted in the United States District Court for the Southern District of New York of the crime of: (1) As a trustee in bankruptcy knowingly making a false account in relation to the bankruptcy proceeding (U. S. Code, tit. 18, § 152), (2) unlawfully, willfully and knowingly forging the signature of a Referee in Bankruptcy for the purpose of authenticating a check which required the counter signature of said Referee (U. S. Code, tit. 18, § 505, and (3) unlawfully, willfully and knowingly making and using a false writing and document, knowing same to be false (U. S. Code, tit. 18, § 1001).
The crimes of which respondent stands convicted are felonies under Federal law, and are felonies under the law of this State. (Penal Law, §§ 889 and 893; People v. Anderson, 210 App. Div. 59, affd. 239 N. Y. 534.)
In consequence of such conviction, and pursuant to subdivision 4 of section 90 of the Judiciary Law, respondent ceased to be an attorney and counselor at law of the State of New York. The conviction ipso facto requires that respondent’s name be stricken from the roll of attorneys (Matter of Ginsberg, 1 N Y 2d 144).
The petition to strike respondent’s name from the roll of attorneys should be granted.
Breitel, J. P., Rabin, Eager, Steuer and Capozzoli, JJ., concur.
Respondent struck from the roll of attorneys and counselors at law in the State of New York pursuant to subdivision 4 of section 90 of the Judiciary Law of the State of New York.